Pope, Judge.
In Atlanta Gas Light Co. v. Gresham, 260 Ga. 391 (394 SE2d 345) (1990), the Supreme Court reversed the judgment of this court in Gresham v. Atlanta Gas Light Co., 193 Ga. App. 841 (389 SE2d 502) (1989). Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Banke, P. J., and Sognier, J., concur.

*839Decided September 11, 1990.
Chesnut & Livingston, Tom Pye, for appellant.
Fain, Major & Wiley, Charles A. Wiley, Jr., Robert M. Nesselroth, Paula M. Rafferty, Long, Aldridge & Norman, James J. Thomas II, John L. Watkins, for appellee.